Claims 1, 3, and 5-16 are currently pending with claims 2, 4, 15 and 16 being cancelled.  Claims 7-13 have been withdrawn as being directed to a non-elected invention.  Claims 1, 3, 5, 6 and 14 are under consideration.  
The 112, second paragraph rejection is maintained. 
The rejection over Fleischmann in view of Park has been withdrawn in view of the present amendment and response.  Fleischmann discloses a wound dressing in the form of a bag enclosing fly maggots wherein the bag is obtained by placing two sheets of an open cell polyurethane foam one upon the other and securing at the edges thereof by an adhesive layer corresponding to the claimed adhesive layer formed on the surface of the polymer sheet (paragraph 25).  A person of ordinary skill in the art would not be motivated to incorporate a metallic functional layer in the wound dressing because such a modification would render the wound dressing unsatisfactory for its intended purpose.  
Other 103 rejections are maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
The claim looks confusing because the preamble is not in agreement with the body of the claim.  The preamble is directed to a polymer sheet whereas the body of the claim is related to a polymer sheet, an adhesive layer and a functional layer.  Appropriate correction is required. 
The 112 rejection is maintained because no amendments have been made to the preamble of claim 1.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,082,160 to Schilling et al. (Schilling) in view of US 2007/0020447 to Yamaguchi et al. (Yamaguchi).
Schilling discloses a silencer for reducing the noise of an exhausting gas stream comprising a hollow body 1, a sound-absorbing insert 3 in the hollow body, and an air-permeable inner component 2 (abstract and figure 1).  The hollow body is made of metal, comprising a screw-threaded connector portion 11 and an air 
The sound-absorbing insert comprises about 3 to 30 layers of cross-linked polyethylene foam and each foam layer having a thickness of less than its average pore size (abstract).  The cross-linked polyethylene foam layer has a thickness from 0.1 to 1 mm and an average pore size from 0.2 to 2 mm (abstract).  A compression ratio of 50-95% would be inherently present as like material has like property.  The foam layers can have different air permeabilities such that the outermost layer having a lower air permeability than the innermost layer (column 1, lines 55-60).  The cross-linked polyethylene foam layer has a plurality of closed cells which have been cut open on both sides so that the foam layer becomes permeable to air (column 2, lines 45-55, and figure 2).  
Schilling does not explicitly disclose the opening ratio ranging from 20 to 60% and an apparent density from 0.01 to 0.6 g/cc, and there is no teaching or suggestion of the cross-linked polyethylene foam configured to be used as a sealing or cushioning material, and the silencer comprising an adhesive layer.  
Yamaguchi, however, discloses a foam sheet for a car interior member having excellent sound absorbency, comprising an open cell foam layer 11 disposed between two layers of closed cell foam 12, and a non-foamed skin layer 13 provided on a surface of each closed cell foam layer 12 (figure 2).  The foam sheet is made of modified polyphenylene ether-based resin (abstract).  The foam sheet further contains pore portions comprising though-holes penetrating through the thickness of the non-foamed skin layer, the closed cell foam layer to induce the vibration energy 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the foam layer disclosed in Schilling having an opening ratio from 2 to 50% and an apparent density from 0.03 to 0.3 g/cc disclosed in Yamaguchi motivated by the desire to provide the silencer having great sound absorbency while maintaining good mechanical strength.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an adhesive layer to secure the foam layer to the air-permeable inner component disclosed in Schilling motivated by the desire to improve adhesive strength.  
It has been held that a recitation with respect to the manner in which a claimed polymer sheet is intended to be employed does not differentiate the claimed polymer sheet from a prior art cross-linked polyethylene foam satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
The combined disclosures of Schilling and Yamaguchi result in a cross-linked polyethylene foam layer having a thickness from 0.1 to 1 mm, pores with an average pore size from 0.2 to 2 mm and an opening ratio ranging from 20 to 50%, and an 
Therefore, the examiner takes the position that the resulting cross-linked polyethylene foam layer would be useful as a sealing and cushioning material for electronic devices as like material has like property.  
This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
Regarding claim 6, Schilling does not explicitly disclose the crosslinked polyethylene foam cut from a roll of the polymer foamed sheet.  However, the roll of the polymer foamed sheet is associated with an intermediate product which is not a final product of the polymer sheet in a form of honeycomb in the thickness direction having a thickness smaller than an average pore diameter and said polymer sheet having a thickness of 10 to 500 microns. Therefore, the roll of the polymer foamed sheet has no specific, substantial and credible utility. 

Claims 1, 3, 5, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schilling in view of US 6,720,069 to Murakami et al. (Murakami).
Schilling discloses a silencer for reducing the noise of an exhausting gas stream comprising a hollow body 1, a sound-absorbing insert 3 in the hollow body, 
The sound-absorbing insert comprises about 3 to 30 layers of cross-linked polyethylene foam and each foam layer having a thickness of less than its average pore size (abstract).  The cross-linked polyethylene foam layer has a thickness from 0.1 to 1 mm and an average pore size from 0.2 to 2 mm (abstract).  A compression ratio of 50-95% would be inherently present as like material has like property.  The foam layers can have different air permeabilities such that the outermost layer having a lower air permeability than the innermost layer (column 1, lines 55-60).  The cross-linked polyethylene foam layer has a plurality of closed cells which have been cut open on both sides so that the foam layer becomes permeable to air (column 2, lines 45-55, and figure 2).  
Schilling does not explicitly disclose the opening ratio ranging from 20 to 60% and an apparent density from 0.01 to 0.6 g/cc, and there is no teaching or suggestion of the crosslinked polyethylene foam configured to be used as a sealing or cushioning material, and the silencer comprising an adhesive layer.  
Murakami, however, discloses a sound absorbing structure comprising at least one porous member having a plurality of through-holes (abstract).  The porous member is a foam layer having mixed open cells and closed cells with a density from 0.02 to 0.4 g/cc (column 6, lines 40-45; and column 7, lines 50-55).  The porous member has a ratio of the total area of through-holes ranging from 1 to 70% to 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the foam layer disclosed in Schilling having an opening ratio from 1 to 70% and an apparent density from 0.02 to 0.4 g/cc disclosed in Murakami motivated by the desire to provide the silencer having great sound absorbency while maintaining good mechanical strength.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an adhesive layer to secure the foam layers to each other or the foam layer to the air-permeable inner component disclosed in Schilling motivated by the desire to improve adhesive strength.  
It has been held that a recitation with respect to the manner in which a claimed polymer sheet is intended to be employed does not differentiate the claimed polymer sheet from a prior art cross-linked polyethylene foam satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
The combined disclosures of Schilling and Murakami result in a cross-linked polyethylene foam layer having a thickness from 0.1 to 1 mm, pores with an average pore size from 0.2 to 2 mm and an opening ratio ranging from 1 to 70%, and an 
Therefore, the examiner takes the position that the resulting cross-linked polyethylene foam layer would be useful as a sealing and cushioning material for electronic devices as like material has like property.  
This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
Regarding claim 6, Schilling does not explicitly disclose the cross-linked polyethylene foam cut from a roll of the polymer foamed sheet.  However, the roll of the polymer foamed sheet is associated with an intermediate product which is not a final product of the polymer sheet in a form of honeycomb in the thickness direction having a thickness smaller than an average pore diameter and said polymer sheet having a thickness of 10 to 500 microns. Therefore, the roll of the polymer foamed sheet has no specific, substantial and credible utility. 

Response to Arguments
Applicant alleges that the functional layer comprising a metal is sufficient to overcome the rejections based on Schilling.  The examiner respectfully disagrees.  
As previously discussed, Schilling discloses a silencer for reducing the noise of an exhausting gas stream comprising a hollow body 1, a sound-absorbing insert 3 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788